Citation Nr: 1440447	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to August 1989.

This matter initially came before the Board of Veterans' Appeals (Board) from January 2010 rating decision issued by the RO. In November 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record. The Board remanded the claim in October 2013 for additional development of the record. That development having been completed, the case has been returned to the Board for the purpose of appellate review.  

This appeal was processed using the VBMS paperless claims processing system.


FINDING OF FACT

The Veteran's hearing loss is shown to have been manifested by no worse than a Level I impairment of auditory acuity in the ears bilaterally.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify in this case was satisfied by letter sent to the Veteran in October 2009.  The claim was last adjudicated in February 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports.

Further, the Board is aware that this appeal was, most recently, remanded by the Board in October 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO schedule the Veteran for additional VA examination to evaluate the severity of the service-connected bilateral hearing loss. This development was completed by way of a December 2013 VA examination. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, the Board notes that, during the November 2011 Board hearing, the undersigned VLJ identified the issue on appeal and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted at any time for the period of this appeal.

On December 2009 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
20
25
45
Left
5
20
35
75


Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the December 2009 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non compensable rating under 38 C.F.R. § 4.85, DC 6100.

On December 2010 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
15
25
40
Left
15
20
35
65


Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the December 2010 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non compensable rating under 38 C.F.R. § 4.85, DC 6100.

On December 2013 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
35
35
60
Left
15
30
50
80


Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear. The audiologist noted there had been significant shifts in several frequencies in both ears; however, word recognition scores remained relatively stable. The audiologist recommended that the Veteran not wear his hearing aids in the performance of his occupational functions because he uses a radio communication system in conjunction with his hearing protection devices (HPDs). The audiologist concluded that the Veteran's hearing loss would not cause him to be unemployable. Applying the criteria for evaluating hearing loss to the findings of the December 2013 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non compensable rating under 38 C.F.R. § 4.85, DC 6100.

The Board points out that the results of audiometric testing obtained on each reliable evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss (and in fact recognizes that there had been significant shifts in several frequencies in both ears as documented in December 2013 examination), however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the December 2013 VA audiology evaluation report also includes a medical opinion reflecting that his hearing loss has no significant effects on his occupational functioning. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran's hearing loss is manifested by difficulty hearing on the telephone, increasing difficulty hearing the television and difficulty hearing in general conversation. The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing. Hence, the rating criteria contemplate the Veteran's symptomatology. Referral for consideration of an extraschedular rating is therefore not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation. See Martinak, supra. Here, the evidence reflects that the audiologists have considered the effects of the Veteran's hearing loss on his functioning and have found no significant effects. Thus, the Board finds that referral for extraschedular evaluation is not indicated by this evidence.

  
ORDER

An initial, compensable rating for bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


